719 S.E.2d 32 (2011)
In the Matter of C.S.R., JR., NJ.R., N.F.R.
Appealed by Courtney Redfearn, Sr., Respondent.
No. 469P11.
Supreme Court of North Carolina.
December 8, 2011.
Richard Lucey, Charlotte, for Caldwell, Maple Sullivan.
Deana Fleming, for GAL.
Courtney Redfearm, for Redfearn, Courtney (Sr.)

ORDER
Upon consideration of the petition filed on the 2nd of November 2011 by Respondent (Father) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of December 2011."